IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20412
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RAUL ERNESTO QUINTANILLA MENDOZA, also known as
Eric Ernesto Quintanilla,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-703-1
                      --------------------
                        February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges

PER CURIAM:*

     Raul Ernesto Quintanilla Mendoza appeals his guilty-plea

conviction for unlawful reentry into the United States following

a prior deportation in violation of 8 U.S.C. § 1326(a).   For the

following reasons, we affirm.

     Mendoza’s first argument that his prior felony conviction is

an element of the offense rather than a sentencing factor is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20412
                                -2-

235 (1998).   He concedes as much, but he raises the issue to

preserve it for possible Supreme Court review.

     His second argument is that the indictment was deficient

because it failed to allege any mens rea.   We rejected such an

argument in a case involving a nearly identical indictment.     See

United States v. Guzman-Ocampo, 236 F.3d 233, 239 (5th Cir.

2000).   For the reasons set forth in that case, we conclude that

the indictment sufficiently apprised Mendoza of the nature of the

charges against him.

     For the foregoing reasons, we AFFIRM the judgment of the

district court.

      AFFIRMED.